MEMORANDUM **
James E. Smith, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action pursuant to the screening provisions of 28 U.S.C. §§ 1915(e) and 1915A. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed the action for failure to state a claim because Smith failed to allege facts that demonstrated that his constitutional rights were violated, and did not allege facts to support relief under any federal or state law. See id. at 449.
The district court did not abuse its discretion by denying Smith’s request for attorney’s fees because Smith was not the prevailing party. See 42 U.S.C. § 1988(b); Richard S. v. Dep’t of Developmental Servs. of Cal., 317 F.3d 1080, 1085 (9th Cir.2003) (reviewing for an abuse of discretion the denial of attorney’s fees).
Smith’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.